           Case 1:20-cv-09161-LLS Document 11 Filed 02/18/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PHILIP A. BRALICH, PH.D.,

                                Plaintiff,
                                                                20-CV-9161 (LLS)
                    -against-
                                                                CIVIL JUDGMENT
FOX NEWS NETWORK, LLC, et al.,

                                Defendants.

         Pursuant to the order issued February 18, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

Rule 12(h)(3) of the Federal Rules of Civil Procedure.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     February 18, 2021
           New York, New York

                                                            LOUIS L. STANTON
                                                                 U.S.D.J.
